 DECISIONS OF NATIONAL LABOR RELATIONS BOARDDiaz Enterprises, Inc., d/b/a Valley Mart Super-markets and Antonio C. Hernandez, Jr. Case23-CA-8515September 27, 1983DECISION AND ORDERBY MEIMBEIRS JENKINS, ZIMMERMAN, ANDHUNTEROn May 26, 1982, Administrative Law JudgeWilliam J. Pannier III issued the attached Decisionin this proceeding. Thereafter, Respondent filed ex-ceptions and a supporting brief, and the GeneralCounsel filed a brief in support of the Administra-tive Law Judge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order.2ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the Respondent, Diaz Enter-prises, Inc.. d/b/a Valley Mart Supermarkets,McAllen, Texas, its officers, agents, successors, andassigns, shall take the action set forth in the saidrecommended Order, except that the attachednotice is substituted for that of the AdministrativeLaw Judge.I Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy nol tooverrule an administrative law judge's resolutions with respect to credi-bilily unless the clear preponderance of all of the relevant evidence con-vinces us that the resolutions, are incorrect Standard Dry Wa'll Producti,Inc.. 91 NLRB 544 (1950), enfd 188 F2d 362 (3d Cir. 1951) We havecarefully examined the record and find no basis for reversing his findingsWe agree with the Administrative Law Judge that Respondent failedto present sufficient evidence to show that Charging Party Antonio C.Hernandez, Jr., possessed any supervisory powers under Sec 2(1 I) of theAct We note. however, that the Administrative L aw Judge cited .\evisIndustries, Inc-. d/hba IFiresno Townehouse, 246 NLRB 1053 (14791, for theproposition that "save for exceptional circumstances not presented in theinstant case," i.e.. an employer's pattern of conduct aimed at coercingemployees in the exercise of their Section 7 rights, Sec. 8(a)ll) is not vio-lated by the discharge of a supervisor. In our recent decision in Parker-Robb Chevrolet. Inc., 262 NLRB 402 (1982), the Board overruled, interalia, IFriino lrntehous.eMember Jenkins dissented in 1lydro Conduit Corporation, 254 NLRB433 1981). His dissent, however, was not premised on any disagreementwith principles of law cited by the Administrative Law Judge.2 In accordance with his dissent in Olympic Medical C rporanton, 250NLRB 146 (1980), Member Jenkins would award interest on the backpaydue based on the fiormula set forth thereinAPPENDIXNotiICi To EMPIOYI-ESPIOSTED BY ORDER OF TIlENATIONAL LABOR REI.ATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportu-nity to present evidence and state their positions,the National Labor Relations Board found that wehave violated the National Labor Relations Act, asamended, and has ordered us to post this notice.The Act gives employees the following rights:To engage in self-organizationTo form, join, or assist any unionTo bargain collectively through repre-sentatives of their own choiceTo engage in activities together for thepurpose of collective bargaining or othermutual aid or protectionTo refrain from the exercise of any or allsuch activities.Wi Wil.l. NOI create the impression that weare engaging in surveillance of your activitieson behalf of United Food and CommercialWorkers, Local No. 455, AFI.-CIO-CLC, oron behalf of any other labor organization.WEu Wll1. NOr interrogate you concerningyour activities on behalf of and sympathies forthe above-named labor organization or anyother labor organization.Wt: wrl 1 NOT tell you that you will not beable to work for us if you become involved orcontinue to engage in activity on behalf of theabove-named labor organization or any otherlabor organization.WE WilL NO' tell \ou that if you select theabove-named labor organization or any otherlabor organization as your bargaining repre-sentative it will cause a separation betweenyou and us and will prevent us from talkingdirectly to you.WIE Will. NOT discharge or otherwise dis-criminate against you wsith regard to hire ortenure of employment or any term or condi-tion of employment for engaging in activity onbehalf of the above-named labor organizationor any other labor organization, nor for engag-ing in activity protected by Section 7 of theNational Labor Relations Act.WtI Will. NOI in any like or related mannerinterfere with, restrain, or coerce you in theexercise of the rights set forth above whichare guaranteed by the National Labor Rela-tions Act.264 NLRB No. 26156 VALLEY MART SUPERMARKETSWE WILL offer Antonio C. Hernandez, Jr.,immediate and full reinstatement to his formerposition, dismissing, if necessary, anyone whomay have been assigned or hired to performthe work that he had been performing prior tohis unlawful discharge of February 5, 1981, or,if his former position no longer exists, to a sub-stantially equivalent position, without preju-dice to his seniority or other rights and privi-leges, and make him whole for any loss of payhe may have suffered as a result of our dis-crimination, with interest.WE WILL expunge from our files any refer-ence to the discharge of Antonio C. Hernan-dez, Jr., on February 5, 1981, and WE WILLnotify him that this has been done and thatevidence of this unlawful discharge will not beused as a basis for future personnel actionsagainst him.DIAZ ENTERPRISES, INC., D/B/AVALLEY MART SUPERMARKETSDECISIONWILLIAM J. PANNIER II1, Administrative Law Judge:This matter was heard by me in McAllen, Texas, onFebruary 9, 1982. On July 16, 1981,' the Regional Direc-tor for Region 23 of the National Labor Relations Boardissued a complaint and notice of hearing, based upon anunfair labor practice charge filed on June 1, alleging vio-lations of Section 8(a)(1) and (3) of the National LaborRelations Act, as amended, 29 U.S.C. § 151, et seq.,herein called the Act. All parties have been afforded fullopportunity to appear, to introduce evidence, to examineand cross-examine witnesses, and to file briefs. Basedupon the entire record, upon the briefs filed on behalf ofthe parties, and upon my observation of the demeanor ofthe witnesses, I make the following:FINDINGS OF FACTI. JURISDICTIONAt all times material, Diaz Enterprises, Inc., d/b/aValley Mart Supermarkets, herein called Respondent,has engaged in the retail business of selling meats, gro-cery products, and related items at a chain of retailstores in Star, Hidalgo, and Cameron Counties, in thelower Rio Grande Valley, in the State of Texas. Two ofthese retail stores are located in McAllen, Texas, withthe one on South Tenth Street being the only facility in-volved in this proceeding. During the 12-month periodprior to issuance of the complaint, a representativeperiod, in the course and conduct of its business oper-ations, Respondent derived gross revenues in excess of$500,000 and, during that same period, purchased goodsand commodities valued in excess of $50,000 from suppli-ers located outside the State of Texas, which goods andcommodities were shipped directly to Respondent'sI Unless stated otherwise, all dates occurred in 1981Texas facilities. Therefore, I find. as admitted in theanswer, that at all times material Respondent has been anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the Act.II. THE LABOR ORGANIZAlION INVOI.VF I)The parties stipulated that, for purposes of this pro-ceeding only, United Food and Commercial Workers,Local No. 455, AFL-CIO-CLC, herein called theUnion, has been an organization in which employees par-ticipated and which existed at least in part to representemployees in negotations with employers. Therefore, Ifind that, for purposes of this proceeding, the Union is alabor organization within the meaning of Section 2(5) ofthe Act.111. THE AIl .EGED UNFAIR I.ABOR PRACTICESOn February 5, Antonio C. Hernandez, Jr., then pro-duce manager at Respondent's South Tenth Street store,had been summoned to the office of that store and hadbeen discharged.2There is no dispute concerning thewords that had been spoken to Hernandez during thatmeeting. Thus, he had been told that Respondent hadheard rumors that he was involved in union activities.which Hernandez acknowledged were accurate, and thathe was "breaking the policies of the store" by engagingin such activities. Then, Hernandez had been questionedas to whether he intended to continue engaging in unionactivity and if he had passed out a particular pamphletthat was produced by Berman and was shown to Her-nandez during the meeting. The latter had been told"that if I was involved with the union activities, I wasn'tworking for the company," and that Diaz would not likea union coming into the store inasmuch as it would causea separation between Respondent and its employees, pre-venting Diaz from talking directly to them. Balli hadsaid specifically that Hernandez "was still on probation"and "that they didn't want [Hernandez] even as assistantmanager, because [he] was involved with the union ac-tivities." The meeting had concluded with Hernandezbeing discharged and with Diaz wishing "[g]ood luck to[Hernandez'] union."When addressed to an employee, within the meaningof Section 2(3) of the Act, the foregoing remarks consti-tute violations of Section 8(a)(1) of the Act.3Further,terminating an employee for declining to abandon unionactivities violates Section 8(a)(3) and (1) of the Act.However, Respondent contends, contrary to the GeneralCounsel, that since his November 1980 appointment tothe position of produce manager at the South TenthStreet store, Hernandez had been a supervisor within themeaning of Section 2(11) of the Act and, consequently,2 The following undisputed agents of Respondent had been presentduring that meeting: Pete Diaz, Jr., owner; Felix Chavez. Jr .general su-pervisor; William A Balli, director of meat operations; and l ayneBerman. a consultant to Respondent3 The complaint also alleges that, on February 5, Diaz had said "thatanother company was going to close and go bankrupt because of theUnion." No evidence was presented that Diaz or any other official of Re-spondent had made such a statement to Hernandez or to an. other em-ployee and, accordingly, I shall dismiss that allegation157 DECISIONS OF NATIONAL LABOR RELATIONS BOARDwas not entitled to the protection that the Act affords toemployees."Taft-Hartley amendments of the ...Act excludessupervisors from the protections of the Act and thusfrees employers to discharge supervisors without violat-ing the Act's restraints against discharges on account oflabor union membership." Beasley v. Food Fair of NorthCarolina, Inc., 416 U.S. 653, 654-655 (1974). Thus, savefor exceptional circumstances not presented in the instantcase, see, e.g., Nevis Industries, Inc., d/b/a Fresno Towne-house, 246 NLRB 1053, 1054-55 (1979), enforcementdenied on other grounds 647 F.2d 905 (9th Cir. 1981);Harvey's Wagon Wheel, Inc., d/b/a Harvey's Inn, 236NLRB 1670, 1670-71 (1978), enfd. 106 LRRM 2547 (9thCir. 1978), the Act is not violated by an employer's dis-charge of a supervisor for engaging in activities protect-ed by Section 7 of the Act when conducted by employ-ees. Nor is it violated by remarks to supervisors thatwould constitute violations of Section 8(a)(1) of the Actwhen directed to employees. See, e.g., The Berry Schoolsv. N.L.R.B., 627 F.2d 692, 696 (5th Cir. 1980). There-fore, the outcome in the instant proceeding rests upon adetermination of whether or not Hernandez had been asupervisor during the time that he had served as producemanager at the South Tenth Street store.That determination, in turn, is governed by Section2(11) of the Act, which defines "supervisor" as being,...any individual having authority, in the interestof the employer, to hire, transfer, suspend, lay off,recall, promote, discharge, assign, reward, or disci-pline other employees, or responsibly to directthem, or to adjust their grievances, or effectively torecommend such action, if in connection with theforegoing the exercise of such authority is not of amerely routine or clerical nature, but requires theuse of independent judgment.Although not all of these enumerated powers need be es-tablished to show that supervisory status exists, "posses-sion, alone, of one of these powers does not suffice toconfer supervisory status. Rather, supervisory statusexists only if the power is exercised with independentjudgment on behalf of management, and not in a routineor clerical manner." Hydro Conduit Corporation, 254NLRB 433, 437 (1981); see also St. Alphonsus Hospital,261 NLRB 620 (1982), and cases cited therein. Further,while "it is the existence of supervisory power, and notnecessarily the constant and continuous utilization of it,which determines whether a man is a supervisor,"N L.R.B. v. Fullerton Publishing Company, d/b/a DailyNews Tribune, 283 F.2d 545, 550 (9th Cir. 1960) Accord:Kern Council Services to the Developmentally Disabled,Inc., 259 NLRB 817 (1981), "failure to exercise mayshow the authority does not exist." Laborers and HodCarriers Local No. 341 v. N.L.R.B., 564 F.2d 834, 837(9th Cir. (1977). Finally, lest employees be denied rightsguaranteed by the Act, the Board is obliged to exercisecare in not construing and applying the statutory defini-tion of supervisor too expansively and the burden ofproving that supervisory status exists rests upon theparty advancing that contention. Hydro Conduit, supra,and cases cited therein; St. Alphonsus Hospital, supra.Hernandez had commenced working for Respondentin August 1980 in the produce department of its Pharr,Texas, store. He had continued working there until No-vember 1980, when he had been transferred to the SouthTenth Street store. At that time, then Director of MeatOperations Balli had said that Hernandez would "be incharge for the produce department in the store in McAI-len" and that Hernandez would be on "probation for 90days. If [he] made it, they [would] give [him] a raise at aproduce manager's wages." Balli had concluded this con-versation by instructing Hernandez "to talk to Mr. de laGarza ...the manager of. ..the McAllen store."4Pursuant to Balli's instruction, when Hernandez hadarrived at the South Tenth Street store in November1980, he had sought out and had spoken with de laGarza. The latter did not deny having said, during thatconversation, only that Hernandez duties would involvegetting the produce department in shape by "put[ting]everything fresh," and ordering merchandise, keepingthe customer rack, produce and back room clean, un-loading merchandise from trucks delivering it to thestore, and performing required inventory work. So far asthe record discloses, the only mention made, during thatconversation, about employees then working in the pro-duce department of the South Tenth Street store hadbeen that Hernandez "had to work a schedule for ...the two employees, that ...were working in the pro-duce department."To support its burden of showing Hernandez' supervi-sory status, see Hydro Conduit and St. Alphonsus Hospital.supra, Respondent produced three witnesses: de laGarza, store director of the South Tenth Street store,President Pete Diaz III, and Cosme Munoz, Jr., the pro-duce manager at the Pharr store when Hernandez hadworked in the produce department there and the individ-ual who had succeeded Hernandez as produce managerat the South Tenth Street store following Hernandez'termination. Diaz and de la Garza described the dutiesand authorities of department heads, such as producemanagers. Thus, de la Garza testified that they have au-thority to hire, fire, reprimand, evaluate, recommendraises and promotions for, schedule and assign work to,and adjust grievances of employees working within theirdepartments. Munoz described incidents where he hadexercised supervisory powers, primarily while serving asproduce manager at Pharr. However, when subjected tothe close scrutiny required "to be alert not to construesupervisory status too broadly because the employeewho is deemed a supervisor is denied employee rightswhich the act [sic] is intended to protect," WestinghouseElectric Corporation v. N.L.R.B., 424 F.2d 1151, 1158(7th Cir. 1970), cert. denied 400 U.S. 831, the accountsprovided by Respondent's witnesses are not without in-firmities.At the outset, in the context of this record, it is not analtogether irrefutable proposition that department heads4 It is admitted that at all times material de la Garza had been a super-visor within the meaning of Sec. 2(11) of the Act and an agent of Re-spondent.158 VALLEY MART SUPERMARKETSemployed by Respondent in all of its stores enjoy identi-cal authorities. While Respondent's witnesses claimedgenerally that they did, Munoz testified that the duties ofproduce manager at Respondent's different stores, wherehe had worked, were not similar "[b]ecause the workingareas are different. See, there are some working areasthat are reduced and some working areas that are large,and the volume that comes into each store is differenttoo."sAccording to de la Garza, during the time thatHernandez had worked at the South Tenth Street store,there had been three departments-produce, market, andgrocery-located there and a total of 35 persons hadbeen employed at that store. By contrast, Diaz testifiedthat, during January and February, there had been em-ployed at the Pharr store at which Munoz had been pro-duce manager "probably ...about 40 employees, 40, 50employees." Moreover, of the 35 persons employed atthe South Tenth Street store while Hernandez had beenworking there, according to de la Garza, 6 of them hadbeen "titled": store director (de la Garza himself), assist-ant manager, front end manager, produce manager,market manager, and grocery manager. Respondent con-tends that each one had been a statutory supervisor. But,to accept Respondent's contention would mean thatthere had been one supervisor for approximately everyfive employees working in that store. In these circum-stances, it does not follow as readily as Respondent seeksto portray that the produce manager at the South TenthStreet store in early 1981 necessarily would need orwould possess the supervisory powers that the producemanager exercised at, for example, the Pharr store. Closeexamination of de la Garza's more detailed descriptionsof how the produce manager at his store exercised pur-ported supervisory powers during that period, taken inconnection with the undisputed testimony of Hernandez,tends to confirm that the produce manager at the SouthTenth Street store did not exercise independent judgmentin conjunction with the performance of powers enumer-ated in Section 2(11) of the Act.Most prominent in this regard was the testimony ad-duced in connection with the assertion that, as producemanager, Hernandez had possessed the power to fire em-ployees. Hernandez denied, and Respondent produced noevidence that Hernandez had ever been told, that he hadthat power. Yet, clearly the opportunity for de la Garzato have told this to Hernandez had been presented. For,commencing in December 1980, Hernandez had com-plained repeatedly about the slow work of Rafael Gon-zalez, the lone full-time employee assigned to work inthe produce department at the South Tenth Street store.But, it is undisputed that on not one of those occasionsdid de la Garza point out that Hernandez had authorityto terminate Gonzalez and to seek to replace him with amore efficient or faster worker. Instead, de la Garza tes-tified that he had told Hernandez only that "that em-5 Munoz continued on to testify that with respect to "responsibilities"of all managers, "the responsibililles are there. tt each single department.you still have the same responsibiliies and duties of each department."Yet, it swas not clear that. in so testifyilig, Munoz w.as equating the vagueterm "responsibilities" with supervisory powers over department employ-ees, as opposed to identifying the obligation to ensure that work that hadto be perfoirmcd in the same deparlmrnltts at the xarious stores ssas com-pleted. a matter discussed infrauployee is a new employee; what we've got to do is trainhim."6De la Garza testified that Hernandez had neverrecommended expressly that Gonzalez be terminatedand, that had Hernandez done so, he (de la Garza)would have viewed such a recommendation "strongly."Yet, despite the undisputed number of complaints byHernandez about the speed of Gonzalez' work, there isno evidence that de la Garza had ever solicited a recom-mendation from Hernandez as to how to resolve the situ-ation. Nor is there evidence that de la Garza even hadadvised Hernandez that he had authority to make such arecommendation.Notwithstanding Respondent's contention that depart-ment heads have authority to both hire and fire employ-ees, de la Garza conceded that, to do so, departmentmanagers "have to recommend it or they have to comeand tell me. They have to make me aware of it." Fur-ther, de la Garza admitted that "[t]here had never been asituation" where a department head had hired or fired anemployee "on the spot."'7Accordingly, it would appearthat at the South Tenth Street store, at least, Hernandezwould have had, at best, only authority to recommendthat employees be hired or fired. Moreover, de laGarza's own description of how he proceeds upon re-ceiving discharge recommendations tends to show thatthey are not "effective" within the meaning of Section2(11) of the Act. Thus, de la Garza agreed that, when adischarge recommendation is made, he reviews addition-al factors before accepting that recommendation "[djueto the fact that there might be some more detail with theemployment or with some other situations." Specifically,he acknowledged that he would consider background in-formation about employees' employment history thatmight not be known by the department head, as well asexamine personnel files of employees whose terminationshad been recommended. In addition, de la Garza conced-ed that he might call in employees and review the prob-lem with them during personal meetings. In short, ratherthan relying upon the department head's recommenda-tion and explanation for making it, de la Garza conducts"an independent investigation and determination beforefinal action is taken." Loffland Brothers Company, 243NLRB 74, 75 (1979). There is no indication that the de-partment head's recommendation will be relied upon nor,for that matter, that it will be given any weight by de laGarza in making his final determination.De la Garza was not called upon to give a detailed de-scription of hiring procedure at the South Tenth Streetstore, similar to that which he advanced with respect tothe procedure which he follows upon receiving termina-6 However, Hernandez testified that. when he had complained aboutGotzalez, de la Garza had replied that nuothing could he done "about it.because [Gonzalez] was hired by one of the supervisors, Mr Gonzalezwas hired by one of the supervisors, so he cannot do anything about it.7 Munoz claimed that he had done so. but his testimony describing spe-cific instances where he had exercised that authority all pertain to occa-sions when he had been produce manager at the Pharr store. Althoughhe admitted that he had four employees working In the produce depart-merit at the South Tenth Street store at the time of the hearing, Munozdid not claim that he had hired or recommended to de la Garza that theybe hired. Indeed. he did not even claim that he had participated in theprocess leading to their being hired to work in the South Tenth Street,store produce department159 DECISIONS OF NATIONAL LABOR RELATIONS BOARDtion recommendations from department heads there. Al-though he testified that, after becoming produce managerat the South Tenth Street store, Munoz had interviewedapplicants for positions in the produce department thereand claimed that Munoz had recommended hiring andpaying certain applicants a particular rate of pay, de laGarza did not describe what weight he had given thosepurported recommendations. Furthermore, though he ap-peared as a witness for Respondent, as observed in foot-note 7, supra, Munoz did not corroborate de la Garza'saccount of those assertion interviews of applicants andsupposed recommendations that certain ones be hired ata particular pay rate.Moreover, certain evidence tends to show that de laGarza follows a procedure with regard to hiring that issimilar to the one followed by him with respect to dis-charges-that is, that he conducts independent investiga-tions and makes an independent determination. Thus, headmitted that there had never been an instance where adepartment head had hired an employee "on the spot"and, further, conceded that both for hiring and firing, de-partment heads "have to recommend it or they have tocome and tell me." In addition, de la Garza's descriptionof department heads' recommendations that additionalemployees be hired for their departments shows that hedoes conduct his own independent investigation beforegranting such a request. Thus, he testified that, when adepartment head recommends that an additional employ-ee be hired because of increased sales volume in that de-partment, de la Garza reviews department sales to ascer-tain whether there is a trend that would warrant thehiring of an additional employee in that department. Sofar as the record discloses, de la Garza gives no weightto department heads' recommendations, which appear toserve merely as triggering mechanisms for de la Garza'sreview of department sales records which he uses as thebasis for an independent determination of whether or notto allow an additional employee to be hired for that de-partment.De la Garza also claimed that department heads canreprimand and can evaluate employees in their depart-ment. However, as was the case with his assertion thatdepartment heads can hire and fire employees, closescrutiny of the evidence pertaining to these mattersshows a lack of support for de la Garza's generalized as-sertions of supervisory power to reprimand and evaluate.In the first place, "absent some showing of impact onemployees' job status, it is settled that verbal reprimandsdo not constitue 'discipline' within the meaning of Sec-tion 2(11) of the Act." Hydro Conduit, supra, 254 NLRBat 437. De la Garza conceded that he does not give anyweight to verbal complaints by department heads aboutemployees in their departments: "But he comes to meand ... he says ...I am having problems with this. Tome, that is just-that is his problem. That is not myproblem." Accordingly, it cannot be said that verbalcomplaints to employees by department heads nor thatverbal complaints to de la Garza about employees by de-partment heads constitute "discipline" within the mean-ing of Section 2(11) of the Act.De la Garza asserted that Respondent has a disciplin-ary procedure whereby department heads can place writ-ten reprimands in employees' personnel files and that,after three of these have been placed in an employee'sfile, termination can follow. At the outset, it is worthnoting that Respondent produced no corroboration forde la Garza's testimony that such a procedure exists.Neither Diaz nor, most particularly, Munoz describedsuch a procedure. Indeed, though the latter describedproblems that he had encountered with a particular em-ployee at Pharr, leading Munoz to "ask, the store man-ager to look into this matter between me and him togeth-er," at no point did Munoz testify that he had given, oreven had considered the possibility of giving, a writtenreprimand to that employee. Similarly, although de laGarza agreed that, while he had been produce managerat the South Tenth Street store, Hernandez had com-plained repeatedly about the speed at which Gonzalezhad worked, at no point did de la Garza claim that hehad even said to Hernandez that he had authority toissue a written reprimand to Gonzalez. In fact, de laGarza did not testify that he had ever, at any time, toldHernandez that he (Hernandez) had power to issue writ-ten reprimands. Finally, no written reprimands were pro-duced during the hearing to support de la Garza's claimthat such a policy exists and that it is one which actuallyhas been followed. These circumstances cast considerabledoubt on de la Garza's unsupported testimony that awritten reprimand policy, giving department heads au-thority to insert written reprimands in personnel files ofemployees in their departments, ever existed.Furthermore, assuming arguendo that such a policydoes exist, there is no evidence that a department head'sissuance of a written reprimand to an employee has anyindependent impact on that employee's job status, at leastat the South Tenth Street store under de la Garza's man-agement. No evidence has been produced that employeessuffer immediate detriment to their job status whenever awritten reprimand is given to them. Rather, so far as therecord shows, the reprimand is simply placed in theirpersonnel file and nothing further happens at that time.De la Garza identified two areas where written repri-mands ultimately could affect an employee's job status.The first one pertained to discharges: "I get involvedwhen it is probably the third reprimand. He is ready tobe fired." Aside from the absence of any showing thatsuch a situation has ever occurred, de la Garza's own ac-count of how he handles discharge recommendations bydepartment heads (which, in effect, is what three writtenreprimands would constitute under de la Garza's descrip-tion of the purported policy), described above, showsthat he conducts an independent investigation of thematter and makes an independent determination as towhether or not discharge is warranted. There is no evi-dence concerning what weight, if any. de la Garza ac-cords written reprimands in conducting his investigationsand in making his determinations pertaining to termina-tions. For that matter, there is no evidence that depart-ment heads are called upon to make disciplinary recom-mendations either on the written reprimand itself, or tode la Garza on the basis of the written reprimands issuedto employees. Yet, absent some showing that departmentheads do more than simply bring to Respondent's atten-160 VALLEY MART SUPERMARKETStion, by means of the purported written reprimand pro-cedure, that there has been insufficient productivity byan employee or that an employee is violating a workrule, the fact that the department head prepares the writ-ten reprimand does not, of itself, serve to establish effec-tive recommendation of disciplinary action within themeaning of Section 2(11) of the Act. Hydro Conduit.supra, 254 NLRB at 437-438, and cases cited therein.Similar considerations govern the second area where,according to de la Garza, written reprimands are takeninto account in evaluating whether employees should beawarded periodic raises. It was in connection with theevaluation process that de la Garza's testimony was per-haps most elusive. During direct examination when askedabout raises and promotions, he answered: "Okay. Weevaluate every 3 months. Every 6 months the employeesget a raise according to the evaluation of the departmenthead. "But this seemingly clear account of effective rec-ommendation of rewards and promotions became cloudywhen de la Garza then was asked if he would "explainwhat you meant by when you said that he will recom-mend raises or promotions?" Rather than directly answerthe question, by describing the role played by depart-ment heads' evaluations in decisions as to whether or notto grant raises or promotions, de la Garza launched offin another direction:A. Yes, sir. Okay. Going back to the access toconfidential information, that would tie in with that,I would suggest. He needs to have the employees'personal file that we have at that store for his de-partment. Okay? Right there and then, in case theproduce manager, in this case, did not know orforgot about a reprimand that he issued, in makingthis evaluation he is supposed to consider that ingiving him a raise, you see.But he does-he is the one that has his pay scale.He's got a pay scale sheet that he follows. Every sixmonths they get a raise.During cross-examination, attention was again focusedon the procedure for determining whether or not togrant to employees. In answering the questions pertain-ing to this subject, de la Garza first gave a detailed ex-planation as to how he determined whether or not topromote employees to managerial positions. Then, de laGarza's attention was focused specifically on raises foremployees and he testified that, in their evaluationsheets, department heads "follow according to time andgrade that employee in that department has" the payscale schedule that Respondent publishes.In contrast to the asserted written reprimand policy,that department heads, such as produce managers, com-plete periodic evaluation forms is confirmed by Munoz.However, singularly absent from de la Garza's descrip-tion of the periodic evaluation process is an explanationof the weight accorded to those evaluations, as well as towritten reprimands, in determining whether or not togrant particular increases or promotions--whether thosedecisions are made solely on the basis of written repri-mands that may exist and department heads' evaluationsor, instead, whether, as is the case of discharge recom-mendations made to de la Garza by department heads,those written reprimands and "evaluations are but one ofa number of items considered in making these determina-tions." Hydro Conduit, supra, 254 NLRB at 437. In sum,there is no "evidence that management relied upon [de-partment heads'] evaluations without an independent in-vestigation [nor] whether an evaluation of [a departmenthead] had any effect on employees['] employment statusor that they impaired a reasonably expected employmentbenefit, or resulted in a reward." St. Alphonsus Hospital,supra, 261 NLRB 620.Respondent also contends that Hernandez, as producemanager, prepared work schedules, scheduled vacations,assigned and directed work, authorized overtime, and ap-proved time off for department employees. At the outset,it is worth noting that, during the time when Hernandezhad been produce manager at the South Tenth Streetstore, only two employees had been working in the pro-duce department. Moreover, as de la Garza admitted,one of them, Juan Barrera, had been a part-time employ-ee who always had worked Wednesdays and Fridaysfrom 6 to 9 p.m., Saturdays from 2 to 9 p.m. and duringthe mornings on Sundays. Consequently, as a practicalmatter, the only scheduling that Hernandez had to per-form was for full-time employee Gonzalez. Given theSouth Tenth Street store's operating hours and the al-ready fixed schedule for Barrera, it hardly appears, andhas not been shown, that any degree of discretion hadbeen vested in Hernandez when he had scheduled Gon-zalez' work hours. To the contrary, scheduling for Gon-zalez appears to have been an "activity ...more cleri-cal than supervisory." N.L.R.B. v. St. Francis Hospital ofLynwood, 601 F.2d 404, 421 (9th Cir. 1979); Stop & ShopCompanies, Inc. v. N.L.R.B., 548 F.2d 17, 19 (lst Cir.1977). Moreover, de la Garza did not dispute Hernandez'testimony that the latter had always shown the workschedules that he had prepared to the former, for ap-proval, before posting them.8A similar conclusion-that the function is a clericalrather than a supervisory one-is warranted with regardto scheduling vacations. De la Garza testified that Re-spondent grants a I-week vacation to employees whohave been employed for at least a year and that "[w]hatwe try to do is try to get one out of each department sowe won't have two at the same time out from the samedepartment." Thus, so far as the record discloses, theonly discretion that a department head can exercise withrespect to vacations is in connection with making certainthat the department is not understaffed because more*Thus, the fact that de la Garza had not directed Hernandez tochange the schedules after Gonzalez had complained about the hours thathe (Gonzalez) was being scheduled to work does not show that Hernan-dez had been exercising independent judgment in performing a supervi-sory function There is no evidence that, in rejecting Gonzalez' con-plaint. de la Garza had done so on the grounds that Hernandez ,was asupervisor. Beyond that. an employer's decision. made in response ito an-other employee's complaint, not to change a nonsupervisory decisionmade by an employee hardly serves. of iseilf, to convert that nonsupervi-sory decision into a supervisory one For example, the duties of inspec-tors are ordinarily not supervisory. See Hy'dro Conduit. *upra. Merely be-cause higher management rejects the protest of in employee whose workhas been found wanting by an inspeclor de;s not serve to convert thatinspector's decision with regard to the rejected work into one which Issupervisory.161 DECISIONS OF NATIONAL LABOR RELATIONS BOARDthan one employee is taking a vacation at the same time.That type of authority is quit limited. Further, in thefinal analysis, that type of authority is not any differentfrom the clerical function of scheduling employees on adaily basis so that the department is neither understaffednor overstaffed at any one time. In these circumstances,the authority to schedule vacations, like the authority toprepare daily work schedules, is an "activity ...moreclerical than supervisory." N.L.R.B. v. St. Francis Hospi-tal, supra.In a pretrial affidavit, Hernandez stated that de laGarza had told "me that I had the authority to ...cutthe hours of work." Hernandez testified that he could doso only after consulting with de la Garza, although thatqualification is not mentioned in the affidavit. In somecircumstances, this might be deemed a variance that ismaterial and the statement in the affidavit might be con-strued as an admission by Hernandez that he possessedauthority to responsibly affect employees' working hoursand, concomitantly, their earnings. However, there is noevidence that the affidavit is so complete in its descrip-tion that it can be said that a need for prior consultationwith de la Garza is precluded absolutely as a possibilityby the description in the affidavit itself. More significant-ly, there is no evidence that Hernandez or any other de-partment head ever had exercised such authority by cut-ting the hours of work of employees in their depart-ments. Finally, when he testified, de la Garza did notclaim that department heads had authority to cut thehours of work of the employees in their departments. Inthese circumstances, the reference in Hernandez' affida-vit to a statement by de la Garza that the former couldcut the hours of produce department employees' work issimply too vague to support a conclusion that Hernandezor any other produce manager possessed unfettered dis-cretion to reduce working hours through the exercise oftheir own independent judgment.Like considerations also govern Respondent's conten-tion that department heads authorize overtime. Hernan-dez testified that he had been told specifically that hecould not authorize overtime for produce departmentemployees and that he could only work 5 hours of over-time each week himself. The only evidence presented byRespondent as to when Hernandez could have allowedproduce department employees to work overtime was dela Garza's testimony that if a...trailer is supposed to be in at 8:00 in the morn-ing, and ..the trailer ...comes in at 1:00 in theafternoon. He's got to keep those employees thereto unload and put that merchandise [away] ....We are not going to unload the trailer and leavethat merchandise for tomorrow.... We are talkingabout perishable items.Respondent presented no evidence that Hernandez couldhave authorized overtime under any circumstances otherthan the very limited and well-defined situation present-ed when deliveries arrived later. In such circumstances,where the decision is purely mechanical or ministerialand where it is based upon circumstances totally beyondthe control of the department head, it cannot be foundthat department heads possess independent judgment todetermine whether or not employees can work overtime.With respect to requests for time off, Hernandez testi-fied, without contradiction, that on all three occasionswhen time off had been sought by produce departmentemployees, during the time that he had served as pro-duce manager at the South Tenth Street store, de laGarza's approval had been sought in each instance. Thus,on one of those occasions the request had been made di-rectly to de la Garza who had, in turn, related to Her-nandez that the employee would not be reporting towork that day. On the other two occasions, Hernandezhad spoken to de la Garza after receiving the request fortime off. On one of those occasions, the employee hadbeen ill and was reporting that he would not be cominginto work that day. There is no evidence that Hernandezor any other department head had authority to deny timeoff when an employee sought it due to illness. Accord-ingly, it cannot be said that a department head has lati-tude to exercise independent judgment in connectionwith requests for time off due to illness. See Hydro Con-duit, supra, 254 NLRB 433. On the remaining occasion,Gonzalez had requested time off on the following day sothat he could pick up his son in Kingsville. Hernandeztestified, without contradiction, that he had told Gonza-lez that de la Garza would have to grant approval beforeGonzalez' request could be granted and, further, thatHernandez had spoken to de la Garza about the requestand that it had been de la Garza who had approved it.There is no evidence that de la Garza had even asked forHernandez recommendation with respect to Gonzalez'request. So far as the record discloses, de la Garzasimply had made his own determination without solicit-ing or considering Hernandez' feelings about whether ornot the request should be granted. In these circum-stances, there is no basis for concluding that Hernandezor any other produce manager has authority to exerciseindependent judgment in granting or denying employeerequests for time off.De la Garza testified that the produce manager at theSouth Tenth Street store possesses authority to assignwork to and to direct the work of employees in that de-partment. However, so far as the record discloses, thework to be performed in that department is essentiallyroutine, consisting of unloading merchandise from deliv-ery trucks, stocking merchandise, maintaining an inven-tory of produce items, and keeping the produce rack andarea clean.9There is no evidence that this work is otherthan routine. Nor is there evidence that it is performedin other than a routine fashion. For example, Hernandeztestified that, each morning, he had started working atone end of the rack and, when he had arrived for work,Gonzalez had started working at the other end. Therecord does not show that there is any greater discretioninvolved in performing other work, such as unloadingmerchandise from trucks, that needs to be done in theWhile the produce manager must prepare orders for merchandise,there is no evidence thal (his duty can be assigned 1to anlly lher employeein the produce department. Accordingly, produce managers do not assignthis work to employees nor do Ihly direct the performance of it by em-ployees. See, e g. Sr .41phonmus lHopitil. vupru, 261 NL.RB 620162 VALLEY MART SUPERMARKETSproduce department. True, Hernandez had been responsi-ble for ensuring that work in the department was com-pleted. "Yet, responsibility for ensuring that work iscompleted properly on schedule is not, of itself, sufficientto confer supervisory status." Hydro Conduit, 254 NLRBat 438, and case cited therein. In these circumstances, apreponderance of the evidence does not establish that theproduce manager at the South Tenth Street store "eitherresponsibly directed employees or assigned work to em-ployees other than routine work which did not require[him] to use independent judgment." St. Alphonsus Hospi-tal, supra.Finally, while de la Garza asserted generally that theproduce manager has authority to adjust employee griev-ances, no evidence was presented to support that asser-tion. Thus, the record does not show any instanceswhere Hernandez or any other produce department man-ager had adjusted a grievance. Moreover, de la Garzadid not explain what authority the produce manager athis store would be able to exercise in adjusting an em-ployee grievance, nor how much independent judgmentthe produce manager would be able to exercise in at-tempting to do so. To the contrary, while departmentheads attempt to handle customer complaints by them-selves, where problems arise between personnel in onedepartment de la Garza testified, "I usually like to bearound .... Because I want to hear what is happen-ing." In these circumstances, a preponderance of the evi-dence fails to show that Hernandez or any other producemanager at the South Tenth Street store uses independ-ent judgment in adjusting employee grievances in thatdepartment.When he testified, de la Garza did not appear to bedoing so in a sincere fashion. Rather, he appeared to beattempting to tailor his testimony to buttress Respond-ent's position and to evade saying anything that mightinjure it. His general assertions pertaining to the authori-ty of the produce manager at the South Tenth Streetstore were, for the most part, unsupported by specificevidence. On a number of occasions, particularly withregard to the purported authority of the produce man-ager to terminate employees, the specific evidence elicit-ed contradicted his generalized description of the author-ity supposedly possessed by the produce manager there.On other occasions, such as with regard to the extent ofthe produce managers' ability to recommend raises foremployees, de la Garza appeared to be attempting toevade directly answering questions, obviously designedto elicit a more particularized description of the roleplayed by the produce manager in connection with hispurported supervisory authority, because he felt that adirect answer might injure Respondent's position. I donot credit de la Garza.In sum, while the produce manager at the South TenthStreet store appears to have been in charge of the pro-duce department there in the sense of ensuring that suffi-cient types of produce are ordered, received, andstocked, at least during the time that Hernandez hadbeen produce manager there,'0a preponderance of the"I It may well be that. since Hernandez' termination, authorities hadbeen added to that position so that it has become supervisory. But even ifit had been shown to have become a supervisory position, it is not un-evidence does not shosw. as de la Garza in practice di-rects operations at that store. that the produce managerhad possessed authoritys to exercise independent judg-ment in performing any of the powers enumerated inSection 2(11) of the Act. The fact that Hernandez hadthe title of produce manager does not suffice, of itself, toestablish that he had been a statutory supervisor. St. Al-phonsus Hospital, supra, and cases cited therein at fn. 14.There is no evidence that he had ever been told that hepossessed any of the powers enumerated in Section 2(11)of the Act, though the opportunity to advise him of thatfact, as found above, had existed on several occasions.He appears to have spent most of his working days per-forming the same duties il the produce department asdid Gonzalez and Barrera. That he was paid at a higherrate than were other produce department employees isnot dispositive. St. Alphonsus Hospital, supra. De la Garzaappears to be at the South Tenth Street store throughoutthe business day. To find, while Hernandez had beenproduce manager, that all titled employees at that storehad been statutory supervisors would result in an unreal-istic and excessively high ratio of one supervisor forevery five employees at a facility where the employees'work has not been showr n to have been other than rou-tine. Therefore, in the circumstances presented, I findthat a preponderance of the evidence does not supportthe conclusion that Hernandez had been a supervisorwithin the meaning of Section 2(11) of the Act duringthe time that he had worked as produce manager at theSouth Tenth Street store. IAs stated above, on February 5, Hernandez, an em-ployee within the meaning of Section 2(3) of the Act,was summoned to the office where he was confronted byRespondent's president and other high officials of Re-spondent. During the conversation that ensued, these of-ficials created the impression that there was surveillanceprecedented for ant enmployr seeking to avoid unionizatioil of its employ-ees, as Respondent's undisputed remaris on February 5 show had beenits intention, to adjust the funictions of particular positions to removethem from coverage int a bargaining unit or even to remove them fromcoverage under the Act Given Respondent's undisputed unlawful con-duct. I would not place any great weight on the authority exercised byProduce Manager Munoz silnce he has replaced Hernandez as producemanager at the South lcnth Street store Yet, esen that is not a questionthat need he reached here For almost all of Munoz' specific descriptionspertain to actions which he had taken \hile .working as produce managerat the Pharr store where, of course. de la Garza is not the store directorAlthough Munoz did describe an incident where he had recommendedthat a South Tenth Street store employee be given a raise, claiming thatthat employee had received one. de la Garza did not testify that he hadrelied upon Munoz' reconmmendation in awarding that raise and there isno other evidence frontm which II could be concluded that Munoz' recom-mendation in that instance had been effective Therefore. I find the evi-dence insufficient to conclude that the produce manager position at theSouth Tenth Street store has become a supervisory one since Hernandez'termination.iI In reaching this conclusion, I am not determining whether all de-partment heads nor even whether all produce managers. such as at Pharr.employed by Respondent are statutory supervisors. The only issue here iswhether the manner in which de la Garza directed operations at theSouth Tenth Street store left atly room for the exercise of supervisoryauthority by the produce manager prior to Hernandez' termination. Apreponderance ..f the esvidenc warrants a negative conclusion. What thecircumstances at other stores, or e.en in other departments at the SouthTenth Street store, may shov, is not addressed noir determined for thoseissues are not presented for resolution by the complaint in this matter.163 DECISIONS OF NATIONAL LABOR RELATIONS BOARDof employees' union activities, questioned Hernandezabout those activities, told Hernandez that he would nolonger be working for Respondent if he continued his in-volvement with union activities, and said that selectionof the Union as a bargaining representative would pre-vent Respondent from talking directly to its employees.When Hernandez declined Respondent's efforts to per-suade him to cease his involvement in union activities, hewas terminated. These undisputed facts support the con-clusion that Respondent's statements to Hernandez vio-lated Section 8(a)(1) of the Act and that Hernandez' dis-charge, for refusing to abandon his efforts to organizeRespondent's employees, violated Section 8(a)(3) and (1)of the Act.CONCLUSIONS OF LAW1,. Diaz Enterprises, Inc., d/b/a Valley Mart Super-markets, is an employer within the meaning of Section2(2) of the Act and engaged in commerce and in oper-ations affecting commerce within the meaning of Section2(6) and (7) of the Act.2. For purposes of this proceeding, United Food andCommercial Workers, Local No. 455, AFL-CIO-CLC,is a labor organization within the meaning of Section2(5) of the Act.3. By creating the impression of surveillance of em-ployees' union activity, by interrogating an employeeconcerning his union activities and sympathies, by tellingan employee that he would not be able to continueworking for Respondent if he engaged in union activity,and by telling an employee that it could not talk directlyto its employees if they selected a collective-bargainingreprerentative, Diaz Enterprises, Inc., d/b/a Valley MartSupermarkets, violated Section 8(a)(l) of the Act.4. By discharging Antonio C. Hernandez, Jr., for re-fusing to cease engaging in union activities, Diaz Enter-prises, Inc., d/b/a Valley Mart Supermarkets, violatedSection 8(a)(3) and (1) of the Act.5. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.6. There is no evidence to support the allegation thatemployees were told that another company was going toclose and go bankrupt because of the Union.THI REMEIDYHaving found that Diaz Enterprises, Inc., d/b/aValley Mart Supermarkets, engaged in certain unfairlabor practices, I shall recommend that it be ordered tocease and desist therefrom and that it take certain affirm-ative action to effectuate the policies of the Act. Withregard to the latter, Diaz Enterprises, Inc., d/b/a ValleyMart Supermarkets, will be required to offer Antonio C.Hernandez, Jr., immediate reinstatement to his formerposition of employment as produce manager at its SouthTenth Street store in McAllen, Texas, or, if that positionno longer exists, to a substantially equivalent position,without prejudice to his seniority or other rights andprivileges, dismissing, if necessary, anyone who mayhave been assigned or hired to perform the work he hadbeen performing prior to his discharge on February 5,1981. Additionally, Diaz Enterprises, Inc., d/b/a ValleyMart Supermarkets, will be required to make Hernandezwhole for any loss of earnings he may have suffered byreason of his unlawful termination, with backpay to becomputed on a quarterly basis, making deductions for in-terim earnings, as prescribed in F W. Woolworth Compa-ny, 90 NLRB 289 (1950), plus interest as set forth in IsisPlumbing & Heating Co., 138 NLRB 716 (1962), enforce-ment denied on different grounds 322 F.2d 913 (9th Cir.1963), and Florida Steel Corporation, 231 NLRB 651(1977).Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, and pursuant to Section10(c) of the Act, I hereby issue the following recom-mended:ORDER 2The Respondent, Diaz Enterprises, Inc., d/b/a ValleyMart Supermarkets, McAllen, Texas, its officers, agents,successors, and assigns, shall:1. Cease and desist from:(a) Creating the impression that it is engaging in sur-veillance of employees' union activities; interrogatingemployees concerning their union activities and sympa-thies; telling employees that they cannot work for it ifthey become or continue being involved in union activi-ties; and telling employees that it will no longer be ableto deal with them directly if they select a collective-bar-gaining representative.(b) Discharging or otherwise discriminating againstemployees with regard to hire or tenure of employmentor any term or condition of employment for engaging inacitvity on behalf of a labor organization or for engagingin activity protected by Section 7 of the Act.(c) In any like or related manner interfering with, re-straining, or coercing its employees in the exercise oftheir rights under Section 7 of the Act.2. Take the following affirmative action which isdeemed necessary to effectuate the policies of the Act:(a) Offer Antonio C. Hernandez, Jr., immediate andfull reinstatement to his former position of employment,dismissing, if necessary, anyone who may have been as-signed or hired to perform the work that he had beenperforming prior to his unlawful discharge on February5, 1981, or, if his former position no longer exists, to asubstantially equivalent position, without prejudice to hisseniority or other rights and privileges, and make himwhole for any loss of pay he may have suffered as aresult of his discriminatory discharge, in the manner setforth above in "The Remedy" section of this Decision.(b) Expunge from its files any reference to the dis-charge of Antonio C. Hernandez, Jr., on February 5,1981, and notify him in writing that this has been doneand that evidence of his unlawful discharge will not beused as a basis for future personnel actions against him. ".2 In the event no exceptions are filed as provided by Sec. 102.46 ofthe Rules and Regulations of the National L.abor Relations Board, thefindings, conclusions, and recommended Order herein shall, as providedin Sec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order. and all objections theretoshall be deemed waived for all purposes11 See Sterling Sugars. Inc.. 261 NLRB 472 (1972)164 VALLEY MART SUPERMARKETS(c) Preserve and, upon request, make available to theBoard or its agents, for examination and copying, allpayroll and other records necessary to compute thebackpay and reinstatement rights set forth in "TheRemedy" of this Decision.(d) Post at its South Tenth Street store, McAllen,Texas, copies of the attached noticed marked "Appen-dix.""4Copies of said notice, on forms provided by theRegional Director for Region 23, after being duly signedby its authorized representative, shall be posted by Diaz14 In the event that this Order i' enforced by a Judgment of a UnitedStates Court of Appeals, the words in Ihe notice reading "Posted byOrder of the National l.abor Relalirons Hoard' shall read "Pooled I'uru-ant to a Judgment of the United State, Court of Appra)l Enforcing anOrder of the National I.ahor Relations Board"Enterprises, Inc., d/b/a Valley Mart Supermarkets. im-mediately upon receipt thereof and be maintained by itfor 60 consecutive days thereafter, in conspicuous places.including all places where notices to employees are cili-tomarily posted. Reasonable steps shall he taken by it toensure that said notices are not altered, defaced. or cov-ered by any other material.(e) Notify the Regional Director for Region 23. inwriting, within 20 days from the date of this ()rdcr. w hatsteps have been taken to comply htcrc ith.IT Is I'lUR FHlIR ORDIRIAI) that the cotnplaint he. alnd ithereby is, dismissed as to the allegation ihat employeeswere told that another company , .as going to close andgo bankrupt because of the Union.